     Case 19-15237-elf    Doc 12  Filed 08/23/19 Entered 08/23/19 16:54:02   Desc Main
                                   Document Page 1 of 1
                           IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                 :      Chapter 13

       Barbara A Davis                        :      Case No. 19-15237-ELF
       xxx-xx-7130


             Debtor


                  ORDER DIRECTING EMPLOYER TO MAKE WAGE DEDUCTION
                         FOR REMITTANCE TO STANDING TRUSTEE

  TO THE DEBTORS EMPLOYER:

       The future earnings of the above named debtor are subject to the
  continuing supervision and control of the Court for the purpose of
  enforcing and carrying out the debtor's plan.

       IT IS THEREFORE ORDERED that the employer of the debtor shall
  deduct from the wages of the debtor, beginning with the next pay
  period after receipt of the Order the sum of

                                $362.50 EVERY TWO WEEKS.

       The employer shall continue these deductions until further Order
  of this Court and shall remit all monies withheld from the Debtor's
  wages at least monthly, or more frequently to the Standing Trustee whose
  name and address appear below


                                                                       _     8-23-19
                                         HONORABLE ERIC L. FRANK                       DATED:
                                         UNITED STATES BANKRUPTCY JUDGE

Make checks payable to:                        David M. Offen Esq.
William C. Miller, Trustee                     Suite 160 West, Curtis Ctr.
P.O. Box 1799                                  Philadelphia, PA 19106
Memphis, TN 38101-1799                         (215) 625-9600

Payroll Controller
Fairmount Behavioral Health System
561 Fairhorne Avenue
Philadelphia, PA 19128
